Opinion issued January 3, 2013




                                        In The
                                  Court of Appeals
                                       For The
                           First District of Texas

                                  NO. 01-09-01059-CV
                                      ____________

                        FELDON BONNER II, Appellant

                                           V.

             SAUL AUSTIN AND LINDA MAY AUSTIN, Appellees


                     On Appeal from the 280th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2007-51857


                           MEMORANDUM OPINION

      Appellant, Feldon Bonner II, has not filed a clerk’s record. We dismiss the

appeal for want of prosecution.
      On July 24, 2012, we issued an order stating that appellant had not

established indigence for purposes of appellate costs and directing that appellant

file, within 30 days, written evidence that he had paid, or had made arrangements to

pay, the fee for preparing the clerk’s record. See TEX. R. APP. P. 20.1; In re Arroyo,

988 S.W.2d 737, 739 (Tex. 1998). Appellant did not respond and no clerk’s record

has been filed.

      On October 10, 2012, we notified appellant that this appeal was subject to

dismissal unless, within 10 days, he filed written proof from the district clerk’s

office that he had paid, or had made arrangements to pay, the fee for preparing the

clerk’s record. See TEX. R. APP. P. 37.3(b) (allowing dismissal of appeal if no

clerk’s record filed due to appellant’s fault), 42.3(b) (allowing involuntary

dismissal). Appellant did not adequately respond.

      Accordingly, we dismiss the appeal for want of prosecution. We dismiss all

pending motions as moot.

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                          2